DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer program product is not one of the statutory categories. Applicant may overcome the rejection by amending the claim to recite –A non-transitory computer readable medium stored on a computer product comprising: -- in line 1 of the independent and dependent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-7 recites the limitation "by one or more processors" before each limitation. It is unclear whether the one or more processors recited in claims 1, line 2, is the same or different than the one or more processors recited in claims 1-7. In order to advance prosecution, the examiner will interpret the one or more processors in claims 1-7 as the same one or more processors in claim 1, line 2. Applicant may overcome the rejection by deleting “by” before one or more processors in claims 1-7 and replacing with --the--. Appropriate correction or further explanation is required.

Claim 4 recites the limitation "a weighted sum of the set of subcomponents" in line 7. It is unclear whether the weighted sum of the set of subcomponents recited in claim 1 is the same or different than the weighted sum of the set of subcomponents recited in claim 7. In order to advance prosecution, the examiner will interpret the weighted sum of the set of subcomponents in claim 7 as the same weighted sum of the set of subcomponents in claim 1. Applicant may overcome the rejection by deleting “a” before weighted sum of the set of subcomponents in claim 7 and replacing with --the--. Appropriate correction or further explanation is required.

Allowable Subject Matter
Claims 15-20 are allowed.

Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chalmers (Pub. No.: 2007/0269005 A1) discloses an inspection system which makes an image of an object based on a scattered signal and relative motion signal;
Agrawal (Pub. No.: 2005/0157842 A1) discloses a mobile inspection system for generating an image representing a target object using radiation;
Goh (Pub. No.: 2022/0066063 A1) discloses an inspection system for inspecting an object using a plurality of interlacing radiation energies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684